Citation Nr: 0611272	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for residuals of 
hypothermia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, V.F.



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
September 1972.  The veteran served in the Army National 
Guard from October 1985 to October 1987, with periods of 
active duty for training (ACDUTRA) performed during this time 
period.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim seeking 
entitlement to service connection for hypertension, 
hyperthermia, bilateral hearing loss, tinnitus, a deviated 
septum, and a throat condition.  The November 2000 rating 
decision also denied an increased (compensable) rating for 
maxillary sinusitis, and denied a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities.  

In a January 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, and tinnitus, 
assigning a 10 percent rating for the tinnitus.  Accordingly, 
the issues of service connection for bilateral hearing loss 
and tinnitus are no longer in appellate status.  Also, the 
issue of a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities is also not in 
appellate status based on the rating for the veteran's 
tinnitus.  

Regarding the issues of service connection for a deviated 
septum and a throat condition, as well as for an increased 
(compensable) rating for maxillary sinusitis, the veteran 
withdrew these claims in a November 2005 statement.  

Regarding the issue of service connection for headaches, this 
issue was denied in a September 2004 rating decision, but the 
veteran did not submit a notice of disagreement with that 
decision, so it is not in appellate status.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in February 2006 at a Travel Board hearing.  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran was seen for, or diagnosed with hypertension in 
service, or within one year of leaving service in September 
1972.  

2.  The medical evidence of record does not show that the 
veteran was seen for, or diagnosed with hypertension during 
his time in the Army National Guard from October 1985 to 
October 1987.  

3.  The first documented diagnosis of hypertension is not 
until June 1993.  

4.  The evidence of record does not show that the veteran was 
seen for hypothermia during his National Guard training 
between October 1985 and October 1987.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Hypothermia was not incurred in active service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) 

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the RO did not provide notice of 
the VCAA before the initial adjudication in November 2000.  
Nevertheless, during the course of this appeal, the RO did 
provide the veteran with a letter which met the notification 
requirements of the VCAA, including a letter dated in 
February 2001, prior to readjudicating his claims in the 
August 2002 statement of the case (SOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims were 
readjudicated in an SOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claims.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  The Board finds 
that the present adjudication of the appeal will not result 
in any prejudice to the veteran.  Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the February 
2001 VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
in this case.  Specifically, the letter stated that to 
support the claims for service-connected compensation 
benefits, the evidence must show the following three things:

You had an injury in military service or a disease 
that began in or was made worse during military 
service, or that there was an event in service 
which caused an injury or disease.  

You have a current physical or mental disability.

There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  
	
In addition, the RO informed the veteran in the letter about 
the information and evidence that VA would seek to provide 
including obtaining evidence kept by VA and any other federal 
government agency; requesting private treatment records if 
the veteran completed a release form; and obtaining medical 
records from a VA facility if the veteran provided the 
location and dates of treatment.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he should tell the RO about any VA 
medical records he wanted it to obtain, and that he should 
complete an authorization for release of information to 
obtain any private medical records.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the veteran in 
the rating decisions, statement of the case (SOC), and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Background

The service medical records do not show treatment for, or a 
diagnosis of hypertension.  At the veteran's separation 
examination in August 1972, his blood pressure was 128/76.  

Service medical records were submitted from the veteran's 
period of National Guard duty in the 1980s.  At an 
examination in August 1985, the veteran's blood pressure was 
measured at 154/88.  An examiner noted that the veteran had 
had high blood pressure in the past, and that it was not drug 
treated.  They do not show treatment for or diagnosis of 
hypothermia.  

A request was made to the California Adjutant General in 
February 2003 for a complete copy of the veteran's service 
medical records.  A response was received later that month, 
in which the Archive Records Department of the California 
Army National Guard enclosed all information of the veteran's 
that was kept in the Archives.  The veteran's service 
personnel and medical records for this period were submitted.  
The veteran's Army National Guard retirement points history 
statement was included in these records.  They do not show 
the specific times that the veteran served on ACDUTRA, but 
they show that the veteran received 15 active duty points 
between October 25, 1985, and October 24, 1986, and another 
15 active duty points between October 25, 1986, and October 
23, 1987.  There are no medical records showing that the 
veteran was treated for hypothermia.  

Private treatment records from Dr. W.C. were submitted from 
1993 to 2000.  They show that the veteran was diagnosed with 
hypertension in June 1993.

Dr. W.C. submitted a letter in August 2001 in which he wrote 
that the veteran had hypertension that began when he was in 
the Army.  He wrote that the veteran's hypertension was 
borderline, and he was told to do other things to keep his 
pressure down, and that the Army would not treat him at that 
time.  He stated that the veteran came into his practice in 
1993, and was started on medication at that time.  

Dr. C.S. wrote a letter in April 2003 in which he wrote that 
the veteran had had hypertension for a number of years.  

The veteran was afforded a hearing before the RO in May 2004.  
The veteran testified that a dentist refused to treat the 
veteran with general anesthesia for a root canal because of 
the veteran's high blood pressure.  He testified that he was 
not treated for hypertension until the mid-1990s.  He 
testified that he was told that the time in service when he 
was treated for hyperventilation could have been related to 
his hypertension.  His wife testified that the veteran had 
hypertension when she met him 21 years ago.  Regarding the 
veteran's hypothermia, he described being treated for this 
condition while he was in the National Guard in California, 
and went on training in Minnesota.  He stated that this was 
the only time he was treated for this condition.  He 
described staying in a field hospital for three days.  The 
only residual he described was having cold sensitivity.  

At the veteran's Travel Board hearing in February 2006, he 
testified that he was treated for hypertension in Korea at an 
evacuation hospital.  He testified that while at Inchon in 
Korea, he underwent a root canal, and that the dentist told 
him that he could not be given general anesthesia because of 
the high blood pressure.  He described going to the Mountain 
View Clinic in 1984, and his record was initially held open 
for 60 days so that he could submit those records.  However, 
the veteran submitted a letter later that day indicating that 
he was not going to submit those records.  Regarding his 
hypothermia, he testified that he was evacuated to a tent 
hospital in Minnesota, and he thought that this was in the 
Winter of 1986.  He described residuals from his hypothermia.  
He stated that he had never seen a doctor about his 
hypothermia condition.  


Analysis

Laws and regulations regarding service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled or died from any injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24), 106 (West 2002).  It 
follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).


  Entitlement to service connection for hypertension

When there is evidence that a chronic disease, including 
cardiovascular-renal disease, including hypertension, 
manifests to a degree of 10 percent or more within one year 
of leaving service, such disability shall be granted service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2005).  

The rating schedule provides for a 10 percent rating when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more; or the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2005).

Although the evidence shows that the veteran currently has 
hypertension, the veteran's service medical records from his 
service between 1969 and 1972 do not show that the veteran 
was diagnosed with or treated for hypertension.  At the 
veteran's separation examination, his blood pressure was 
154/88, and on his report of medical history form at 
separation, the veteran reported that he did not have and had 
never had hypertension.  Furthermore, the evidence does not 
show that the veteran developed hypertension to a degree of 
10 percent or more within one year of leaving service.  

Although the veteran has stated that a dentist from his 
service 1969 and 1972 refused to treat him because of his 
high blood pressure, the service medical records do not show 
such a finding.  Even assuming that what the veteran says is 
true, as noted above, the veteran's separation examination 
did not show hypertension, and on his report of medical 
history, the veteran stated that he did not have high blood 
pressure.  Furthermore, even though the veteran asserted at 
his May 2004 hearing that he was told his treatment for 
hyperventilation in service could have been related to his 
hypertension, the fact remains that the veteran did not have 
hypertension at his separation examination, or until many 
years after service.  The first documented diagnosis of 
hypertension is not until 1993.

The evidence also does not show that the veteran was 
diagnosed with hypertension during his periods of ACDUTRA 
while in the National Guard.  The veteran's service medical 
records from 1985 to 1987 do not show treatment for or a 
diagnosis of hypertension.  As previously noted, the first 
documented diagnosis of hypertension is not until 1993.  

Although the veteran asserts that his hypertension developed 
during service, as a layperson, the veteran is not competent 
to provide evidence that requires medical knowledge, such as 
providing a diagnosis of hypertension.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Although Dr. W.C. wrote in 
August 2001 that the veteran's hypertension began when the 
veteran was in the Army, his statement is merely a 
transcription of the veteran's lay history.  LeShore v. 
Brown, 8 Vet.App. 406 (1995).  For that reason, it is not 
accorded any additional weight than the veteran's own 
statement in determining whether or not the veteran's 
hypertension began during his active service.  Furthermore, 
the record includes no other medical opinions stating that 
the hypertension is the result of a disease or injury the 
veteran had in service.

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claims 
without a VA examination.  As the evidence does not show that 
the veteran was treated for or diagnosed with hypertension 
during service, or within one year of leaving service, VA 
does not have an obligation to secure a medical opinion under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4)(B).  

In light of the fact that the evidence did not show that the 
veteran developed hypertension in service, or within one year 
of leaving service, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension, the benefit-of-the-doubt rule does not apply, 
and the veteran's claim must be denied.  38 U.S.C.A §5107 
(West 2005)


  Entitlement to service connection for residuals of 
hypothermia

The veteran claims that he was treated for hypothermia during 
a training exercise in Minnesota during his time on ACDUTRA 
with the California National Guard.  At his Travel Board 
hearing, he testified that such treatment was in the Winter 
of 1986 (page 24), while in his March 2000 claim, he asserted 
that he was treated for hypothermia in May 1987.  However, 
the evidence of record does not support the veteran's 
contention.  Service medical records and service personnel 
records from 1985 to 1987 do not show that the veteran 
received treatment for hypothermia.  

Although the veteran's service personnel records from the 
California National Guard do not specifically say when the 
veteran served on ACDUTRA, to make this specific of a finding 
is not paramount in this case.  As pointed out above, the 
service medical records from the veteran's National Guard 
duty do not show that the veteran received treatment for 
hypothermia.  A response was received from the California 
Army National Guard that all records were being submitted, 
but they did not include treatment for hypothermia.  The 
California Army National Guard submitted some personnel 
records, a medical examination from August 1985, and several 
other medical records, but no records of treatment for 
hypothermia were included.  

The veteran asserts that he developed hypothermia during 
service; however, as a layperson, the veteran is not 
competent to provide evidence that requires medical 
knowledge, such as providing a diagnosis of hypothermia.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Furthermore, 
the record includes no medical findings that the veteran 
suffers from residuals from the claimed hypothermia.  

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claims 
without a VA examination.  As the evidence does not show that 
the veteran was treated for or diagnosed with hypothermia 
during his time in the California Army National Guard, VA 
does not have an obligation to secure a medical opinion under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4)(B).  

In light of the fact that the evidence does not show that the 
veteran was seen for hypothermia during his period with the 
National Guard, the preponderance of the evidence is against 
the veteran's claim of service connection for hypothermia, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  38 U.S.C.A §5107 (West 
2005).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of 
hypothermia is denied.  






______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


